UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5123


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RODRIGUEZ CHERONE SMITH,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:03-cr-00162-FDW-2)


Submitted:   July 9, 2010                 Decided:   July 20, 2010


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Ross H. Richardson, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Edward R. Ryan, Assistant United
States Attorneys, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rodriguez Cherone Smith appeals the district court’s

judgment revoking his supervised release and sentencing him to

nine    months       in   prison    and    two       years    of    supervised      release.

Smith’s    attorney        has     filed     a       brief    pursuant      to    Anders    v.

California,      386      U.S.    738   (1967),        asserting,      in    his    opinion,

there    are    no    meritorious       grounds        for    appeal   but       raising   the

issue of whether the district court’s revocation sentence is

plainly unreasonable.             Smith was notified of his right to file a

pro se supplemental brief but has not done so.                         We affirm.

               We will affirm a sentence imposed after revocation of

supervised      release      if    it   is    within         the   prescribed      statutory

range and not plainly unreasonable.                          United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                        We first consider whether

the sentence is procedurally or substantively unreasonable.                                Id.

at 438.        In this initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than    reasonableness        review       for       guidelines     sentences.        United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                                Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.                         Id. at 657.

               While a district court must consider the Chapter Seven

policy    statements        and     the      statutory         factors      applicable      to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

                                                 2
the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.            Id. at 656-57.          Moreover, while a district

court must provide a statement of reasons for the sentence, the

court    need      not   be   as     detailed   or    specific    when       imposing   a

revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

              We have reviewed the record and conclude that Smith’s

sentence      is    within     the    prescribed      statutory       range    and   not

plainly unreasonable.              At his revocation hearing, Smith admitted

all    four   violations       alleged     by   the       probation   officer.       The

district court properly calculated that Smith’s policy statement

range   under      U.S.    Sentencing     Guidelines        Manual    § 7B1.4(a)     was

five to eleven months based on Grade C violations and a criminal

history category III, and the court considered the range along

with    applicable        statutory     factors      in    imposing    its    sentence.

Although Smith requested a prison sentence of time served or the

low end of the guideline range, and that no further supervised

release term be imposed, the court reasonably determined a nine-

month sentence followed by two years of supervised release was

appropriate based on Smith’s repeated violations and his need

for rehabilitation and intense supervision.



                                            3
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore    affirm     the    district    court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.        If the client requests that a petition be

filed,    but    counsel   believes     that     such   a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in   the    materials

before    the    court   and   argument     would   not     aid   the   decisional

process.

                                                                          AFFIRMED




                                        4